DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2) in the reply filed on 5/3/2022 is acknowledged.
Claims 3-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022).
	Regarding Applicant’s comments regarding distinctness, the Office maintains that since the product as claimed could be used for materially different processes other than synthesis of hydrocarbon from carbon dioxide, carbon monoxide or Fischer-Tropsch reaction.  The Office notes that iron aluminate catalysts supporting potassium could also be used as catalysts for ammonia synthesis, hydrocarbon hydrogenation, and dehydrogenation catalysts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over 
Landau (Sustainable Production of Green Feed from Carbon Dioxide and Hydrogen”, ChemSusChem (2014) 7, 785-794, Wiley-VCH-Verlag GmbH & Co., KGaA, Weinheim submitted in the IDS filed 10/8/2019) and in further view of Moskovitz et al (US 5,948,726) and in further view of Hyman (US 2014/030266).

Landau discloses a potassium promoted Fe-Al-O spinel catalyst comprising K/FeII(FeIII0.5Al0.5)2O4 spinel (see Page 791, Col 2, Sustainable production of green feed from CO2 and H2 with Fe-Al-O spinel catalyst).  Landau discloses the catalyst as a powder diluted 1:1 with silica powder in a packed bed reactor (see Page 793, Catalytic Testing).  Landau does not disclose where the catalyst is a silica-containing extrudate.
Moskovitz discloses a catalyst and binder system comprising a colloidal metal oxide and an oxide catalyst particle mixed, the binder cross-linked to hold the oxide catalyst to form a catalyst and binder system.  Moskovitz further discloses the catalyst system and fed through an extruder to form final shapes (see Col 10, Ln 20-23).  Moskovitz further discloses the catalyst and binder system comprising colloidal silica as the colloidal metal oxide (see Col 7, Ln 21-240)   Moskovitz discloses the catalyst and binder system used as a hydrogenation catalyst (see Col 13, Ln 54-55).  Moskovitz discloses that the binder system is very durable and not subject to falling apart unlike other catalyst and binder systems (see Col 7, Ln 45-49).
	Hyman discloses catalysts used for synthesis of hydrocarbons by carbon dioxide hydrogenation reactions.  Hyman discloses that in order to be used in fixed bed reactors it is beneficial to combine catalysts with a binder and form particles or pellets of suitable size in order to avoid excessive pressure drops across the reactor, and to improve structural integrity and attrition resistance of the catalyst (see [0132]).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the K/FeII(FeIII0.5Al0.5)2O4 for use in a packed bed reactor as disclosed by Landau where the catalyst comprises a durable binder-system and catalyst particle extrudate as disclosed by Moskovitz to improve the pressure drop, structural integrity, and attrition resistance in the packed bed reactor for hydrocarbon synthesis as suggested by Hyman
	Regarding Claim 2, Landau further discloses the catalyst where the wt ratio of potassium to Fe and Al is 0.06:1:0.24 (See Page 787, Table 2).  Therefore, the wt% of potassium in the K/FeII(FeIII0.5Al0.5)2O4  catalyst is 3.2 wt% since the weight ratio of K to the total catalyst is 0.06:1.87 based on the chemical formula of K/FeII(FeIII0.5Al0.5)2O4.
Regarding 10-50% by weight SiO2, Moskovitz discloses embodiments comprising a hydrogenation catalyst comprising colloidal alumina as a binder in an amount of 10-30 wt% (see Col 13, Ln 54-59). Hyman also discloses a catalyst comprising 20 wt% alumina binder (see [0164]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as suggested by Landau, Moskovitz and Hyman where the silica binder is present in an amount of 10-30 wt% since Moskovitz and Hyman suggest that this range of binder produces a durable hydrogenation catalyst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        5/31/2022